DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 9, filed December 21, 2021, with respect to the claim objections, have been fully considered and are persuasive.  The claim objections have been withdrawn. 
Applicant’s arguments, see page 10, filed December 21, 2021, with respect to the drawing objections, have been fully considered and are persuasive.  The drawing objections have been withdrawn. 
Applicant’s arguments, see page 10, filed December 21, 2021, with respect to the 35 U.S.C. 112 rejections, have been fully considered and are persuasive.  The 35 U.S.C. 112 rejections have been withdrawn. 

Specification
The amended abstract submitted on 12/21/2021 address’s the informalities mentioned in the prior office action and has been entered.
The amended specification submitted on 12/21/2021 address’s the informalities mentioned in the prior office action and has been entered.
Allowable Subject Matter
Claims 1, 4-5, 7, 9-10, and 12 are allowed.

The following is an examiner’s statement of reasons for allowance:

	Regarding Claim 1, 
Wilkinson (US 20110056051 A1), teaches  a main strap having a first end and a second end; a container strap extending from the first end of the main strap, the container strap adapted to secure an object therein; and a first coupling members forming a loop, wherein the first coupling member extends the second end of the main strap, wherein the first coupling member is adapted to adjust to a size of the loop to secure an item disposed therein; wherein the first end and second end of the main strap are each adapted to secure to a secondary strap; an accessory strap having a second and third coupling member suspended between a first end of the accessory strap and a second end of the accessory strap; and wherein the secondary strap further comprises a plurality of secondary straps each having a fastener Page 5 of 14Attorney Docket No. SYLLAVP0001PATENT disposed on a first end and second end thereof, wherein the fastener on the first end thereof is configured to secure to the fastener on the second end thereof. However Wilkinson does not teach the loop being self-adjusting, or wherein the container strap comprises a first crossmember intersecting a second crossmember, wherein a first end of each of the first and second crossmembers are permanently secured to the main strap and wherein the first and second crossmembers are permanently and perpendicularly secured to one 
Caison (US 20070062012 A1), teaches a self-adjusting loop, however Caison fails to teach wherein the container strap comprises a first crossmember intersecting a second crossmember, wherein a first end of each of the first and second crossmembers are permanently secured to the main strap and wherein the first and second crossmembers are permanently and perpendicularly secured to one another; wherein the first end of the first crossmember is also removably securable to the second end of the first crossmember and the first end of the second crossmember is also removably securable to the second end of the second crossmember, such that when the ends of the first and second crossmembers are secured theretogether they form two intersecting and 

	Claim 1 is allowable as there is no reasonable combination in view of the prior art references that affects the patentability of the claims. In addition, claims 4-5, 7, 9-10, and 12 are allowable by virtue of dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733                           

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733